COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of A.L.P., a Child

Appellate case number:      01-19-00144-CV

Trial court case number:    18-DCV-252443

Trial court:                505th District Court of Fort Bend County

       Appellee, Casa De Esperanza de Los Ninos, Inc., has filed a motion for an
extension of time to file its brief. The motion is granted. Appellee’s brief is due no
later than THURSDAY, AUGUST 8, 2019. See TEX. R. APP. P. 28.4, 38.6(d).
        Because this appeal involves the termination of the parent-child relationship, this
Court is required to bring the appeal to final disposition no later than August 26, 2019, so
far as reasonably possible. See Tex. R. Jud. Admin. 6.2, reprinted in Tex. Gov’t. Code
Ann., tit. 2, subtit. F app. Accordingly, no extensions of time will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: ___July 25, 2019__